Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

In response to the amendment received August 30, 2021;

Claims 1, 9 & 10 have been amended, claims 17-18 have been newly added and claims 12-13 have been withdrawn. Therefore Claims 1-11 & 14-18 are rejected in this office action.
The 112 rejections have been withdrawn
The drawing objections have been withdrawn

The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on May 26, 2021.

Response to Arguments
Applicant's arguments filed below have been fully considered but they are not persuasive.
Applicant Argues



Examiner respectfully disagrees

Chuang discloses the retaining frame 13 integrated as an external frame component given that the outside (sides) of the retaining frame 13 is the outside (sides) of the battery housing. [Figure 2; Figure 1]


Applicant’s further arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102

Claim(s) 1, 3, 4, 5, 6, 17 & 18  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuda et al. (JP 2010/009798)


With respect to claim 1, Fukuda et al. discloses a battery module comprising: 
a resin holder 20/30 (bottom plate) integrated as an external frame component of a battery housing of the battery module [0013-0014; Figure 11; Figure 12]; and 
a set of elastic deforming parts 50 (positioning elements) integrated into the bottom plate 20/30 or attached to the bottom plate 20/30 [Abstract; Figure 11; Figure 12], the set of positioning elements 50 arranged defining a cell fixation region where a bottom of a cylindrical battery cell 60 interfaces with a surface of the bottom plate 20/30.  [0011-0022]

With respect to claim 3, Fukuda et al. discloses wherein the set of positioning elements 50 comprises between three and six positioning elements arranged circumferentially around the bottom of the cylindrical battery cell 60.  [Figures 11-15]
With respect to claim 4, Fukuda et al. discloses wherein the set of positioning elements 50 is integrated into the bottom plate 20/30. [0014-0015; Figures 11-15]  
With respect to claim 5, Fukuda et al. discloses wherein the set of positioning elements 50 correspond to indentations defined in the bottom plate 20/30.  [Figures 11-15]

With respect to claim 6, Fukuda et al. discloses wherein the set of positioning elements 50 is attached to the bottom plate 20/30. [0014-0015; Figures 11-15]

With respect to claim 17, Fukuda et al. discloses wherein the set of positioning elements 50 each protrude from the bottom plate 20/30 substantially along a direction parallel with a shaft of the cylindrical battery cell 60.  [Figures 11-15]

With respect to claim 18, Fukuda et al. discloses wherein each positioning element 50 of the set of positioning elements 50 belongs to a plurality of sets of positioning elements 50, each of the plurality of sets of positioning elements 50 defining a respective cell fixation region where a respective bottom of a different cylindrical battery cell 60 interfaces with the surface of the bottom plate 20/30. [Figures 11-15]



Claim(s) 1, 2, 3, 4, 5, 6 & 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chuang et al. (US 8,920,955).

With respect to claim 1, Chuang et al. discloses a battery module, comprising: a secondary retaining frame 13 (bottom plate) integrated as an external frame component of a battery housing of the battery module [Figure 1; Figure 2; col. 5]; and a set of interference flanges 1310 (positioning elements) integrated into the bottom plate 13 or attached to the bottom plate 13, the set of interference flanges 1310 (positioning elements) arranged defining a cell accommodation hole 131 (fixation region) where a bottom 111 of a cylindrical battery cell 11 interfaces with a surface of the bottom plate 13.  [Figure 4; Figure 1; Col. 5 lines 4-60]



With respect to claim 2, Chuang et al. discloses wherein the set of positioning elements 1310 is configured to fix the cylindrical battery cell 11 such that (i) one or more distances between the cylindrical battery cell 11 and one or more adjacent cylindrical battery cells 11 are controlled and (ii) a distance between the bottom of the cylindrical battery cell 11 and a surface of the bottom plate 13 is controlled.  [Figure 4; Figure 1; Col. 5 lines 4-60]

With respect to claim 3, Chuang et al. discloses wherein the set of positioning elements 1310 comprises between three and six positioning elements arranged circumferentially around the bottom 111 of the cylindrical battery cell 11. [Figure 4; Figure 1; Col. 5 lines 4-60]

With respect to claim 4, Chuang et al. discloses wherein the set of positioning elements 1310 is integrated into the bottom plate 13.  [Figure 4; Figure 1; Col. 5 lines 4-60]

With respect to claim 5, Chuang et al. discloses wherein the set of positioning elements 1310 correspond to indentations defined in the bottom plate 13. [Figure 4; Figure 1; Col. 5 lines 4-60]

With respect to claim 6, Chuang et al. discloses wherein the set of positioning elements 1310 is attached to the bottom plate 13. [Figure 4; Figure 1; Col. 5 lines 4-60]

With respect to claim 15, Chuang et al. discloses wherein at least one positioning element in the set of positioning elements is made of plastic (comprises an insulative material).  [Col. 5 lines 5-45]

Claim(s) 1, 6, 7 & 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimura et al. (US 2014/0045038).

With respect to claims 1, 6, 7, Kimura et al. discloses a battery module 1, comprising: a bottom plate 4 integrated as an external frame component of a battery housing of the battery module 1; and a set of positioning elements 32/3 attached to the bottom plate 4, the set of positioning elements 32/3 arranged defining a cell fixation region where a bottom of a cylindrical battery cell interfaces with a surface of the bottom plate,  [0027-0037; Figure 1] wherein the set of positioning elements 32/3 is attached to the bottom plate 4 and wherein the set of positioning elements 32/3 is attached to the bottom plate 4 via an adhesive (gluing) [0045-0054]

With respect to claim 11, Kimura et al. discloses wherein the set of positioning elements 32 are integrated into a ring 31 that is attached to the bottom plate 4. [Figure 3; 0045-0054]

Claim Rejections - 35 USC § 103


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al. (US 8,920,955) as applied to claim 6 above in further view of Kaga WO2017/081838 (see US 2019/0109356).

With respect to claim 8, Chuang et al. does not disclose wherein the set of positioning elements comprise a set of pins.

Kaga discloses a battery module 10, comprising: a bottom plate 22; and a set of pins 42 (positioning elements) integrated into the bottom plate 22 or attached to the bottom plate 22 [Figure 2; 0036], the set of positioning elements 42 arranged defining a cell fixation region where a bottom of a cylindrical battery cell 2 interfaces with a surface of the bottom plate 22, wherein the set of positioning elements 42 comprise a set of pins. [0036; Figure 2]

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the positioning elements of Chuang et al. to comprise a set of pins, as disclosed in Kaga, in order to allow for proper insulation, and proper cell positioning and heat dissipation in order to prevent over heating. [0030-0038]

Claims 8 & 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al. JP 2010009798 as applied to claim 6 above in further view of Kaga WO2017/081838 (see US 2019/0109356).

With respect to claim 8, Fukuda et al. does not disclose wherein the set of positioning elements comprise a set of pins.

Kaga discloses a battery module 10, comprising: a bottom plate 22; and a set of pins 42 (positioning elements) integrated into the bottom plate 22 or attached to the bottom plate 22 [Figure 2; 0036], the set of positioning elements 42 arranged defining a cell fixation region where a bottom of a cylindrical battery cell 2 interfaces with a surface of the bottom plate 22, wherein the set of positioning elements 42 comprise a set of pins. [0036; Figure 2]

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the positioning elements of Fukuda et al.  to comprise a set of pins, as disclosed in Kaga, in order to allow for proper insulation, and proper cell positioning and heat dissipation in order to prevent over heating. [0030-0038]

With respect to claim 9, Fukuda et al. discloses a resin holder 20 (bottom plate); and a set of elastic deforming parts 50 (positioning elements) integrated into the bottom plate 20 or attached to the bottom plate 20 [Abstract; Figure 11; Figure 12], the set of 
Fukuda et al. does not disclose wherein the set of positioning elements comprise a set of pins.

Kaga discloses a battery module 10, comprising: a bottom plate 22; and a set of pins 42 (positioning elements) integrated into the bottom plate 22 or attached to the bottom plate 22 [Figure 2; 0036], the set of positioning elements 42 arranged defining a cell fixation region where a bottom of a cylindrical battery cell 2 interfaces with a surface of the bottom plate 22, wherein the set of positioning elements 42 comprise a set of pins. [0036; Figure 2]

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the positioning elements of Fukuda et al.  to comprise a set of pins, as disclosed in Kaga, in order to allow for proper insulation, and proper cell positioning and heat dissipation in order to prevent over heating. [0030-0038]


Claim 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al. (US 8,920,955) in view of Kaga WO2017/081838 (see US 2019/0109356) as applied to claim 8 above in further view of Ohta (US 2011/0052957).

With respect to claim 10, Chuang et al. does not disclose wherein the set of pins is attached to the bottom plate via a stake fit, a press fit, a form fit, a locked dowel fit, a clip fit, a material fit, an adhesive fit, or any combination thereof.

Ohta discloses a battery 1000, comprising: a bottom plate 201 [Figure 2; 0025-0027]; and a set of engaging member 224 (positioning elements) [Figure 4] attached to the bottom plate 201, the set of positioning elements 224 arranged defining a cell fixation region where a bottom of a cylindrical battery cell 400 interfaces with a surface of the bottom plate [0024-0034], wherein the set of positioning elements 224 is attached to the bottom plate via a form fit. [0029-0030]

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the positioning elements of Chuang et al. to comprise pins attached to the bottom plate via a form fit, as disclosed in Ohta, in order to prevent rattling when vibrations occur, reduce weight and simplify processing. [0037]

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al. JP 2010009798 in view of Kaga WO2017/081838 (see US 2019/0109356) as applied to claim 8 above in further view of Ohta (US 2011/0052957).

With respect to claim 10, Fukuda et al. does not disclose wherein the set of pins is attached to the bottom plate via a stake fit, a press fit, a form fit, a locked dowel fit, a clip fit, a material fit, an adhesive fit, or any combination thereof.

Ohta discloses a battery 1000, comprising: a bottom plate 201 [Figure 2; 0025-0027]; and a set of engaging member 224 (positioning elements) [Figure 4] attached to the bottom plate 201, the set of positioning elements 224 arranged defining a cell fixation region where a bottom of a cylindrical battery cell 400 interfaces with a surface of the bottom plate [0024-0034], wherein the set of positioning elements 224 is attached to the bottom plate via a form fit. [0029-0030]

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the positioning elements of Fukuda et al. to comprise pins attached to the bottom plate via a form fit, as disclosed in Ohta, in order to prevent rattling when vibrations occur, reduce weight and simplify processing. [0037]

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al. (US 8,920,955) as applied to claim 6 above in further view of Ohta (US 2011/0052957).

With respect to claim 11, Chuang et al. does not disclose wherein the set of positioning elements are integrated into a ring that is attached to the bottom plate.

Ohta discloses a battery 1000, comprising: a bottom plate 201 [Figure 2; 0025-0027]; and a set of engaging member 224 (positioning elements) [Figure 4] attached to the bottom plate 201, the set of positioning elements 224 arranged defining a cell fixation region where a bottom of a cylindrical battery cell 400 interfaces with a surface of the bottom plate [0024-0034], wherein the set of positioning elements are integrated into a ring that is attached to the bottom plate [Figure 8; 0033-0034]

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the positioning elements of Chuang et al. to be integrated into a ring that is attached to the bottom plate, as disclosed in Ohta, in order to prevent positioning elements from coming off, rattling when vibrations occur, and to further reduce weight and simplify processing. [0033-0037]


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al. (US 8,920,955) as applied to claim 1 above in further view of Fuhr et al.  (US 2012/0148889).


With respect to claim 16, Chuang et al. does not disclose wherein at least one positioning element in the set of positioning elements comprises a conductive material, and wherein the at least one positioning element is coated with an insulative coating.

Fuhr et al. discloses a battery module 22, comprising: a tray 42 (bottom plate); and a set of sockets 44 (positioning elements) integrated into the bottom plate 42 or attached to the bottom plate [0055; 0062], the set of positioning elements 44/41 arranged defining a cell fixation region where a bottom of a cylindrical battery cell interfaces with a surface of the bottom plate 42,  [0046-0063] wherein at least one positioning element 44/41 in the set of positioning elements comprises a conductive material [0047; 0085], and wherein the at least one positioning element 44/41 is coated with an insulative coating  54 [0050-0054; Figure 10; 0060-0061; 0086; 0046-0063].

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the positioning elements of Chuang et al. to comprise a conductive material that is coated with an insulative coating, as disclosed in Fuhr et al., in order to allow for more efficient thermal management. [0057-0059]

Claim(s) 1, 6, 11, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al. (US 8,920,955).

With respect to claim 1, Chuang et al. discloses a battery module, comprising: a metallic sheet 17/pad 14/electrode 16 (bottom plate) as an external frame component of a battery housing of the battery module [Figure 1; Figure 2; col. 5]; and a set of interference flanges 1310 (positioning elements) attached to the bottom plate 17/14/16 [Figure 6; Col. 6], the set of interference flanges 1310 (positioning elements) arranged defining a cell accommodation hole 131 (fixation region) where a bottom 111 of a cylindrical battery cell 11 interfaces with a surface of the bottom plate 17/14/16.  [Figure 4; Figure 1; Col. 5 lines 4-60; Col. 5 line 45- Col. 6 line 30]
Chuang et al. does not specifically disclose the metallic sheet 17, pad 14 and electrode 16 integrated together. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have integrated the metallic sheet 17, pad 14 and electrode 16, since it has been held that constructing various elements into an integral structure involves only routine skill in the art and would be an obvious engineering choice. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)


With respect to claim 6, Chuang et al. discloses wherein the set of positioning elements 1310 is attached to the bottom plate 17/14/16. [Figure 4; Figure 1; Col. 5 lines 4-60]
With respect to claim 11, Chuang et al. discloses wherein the set of positioning elements 1310 are integrated into a ring that is attached to the bottom plate 17/14/16. [Figure 4; Figure 6]
With respect to claim 14, Chuang et al. discloses wherein the set of positioning elements 1310 comprise one or more openings into which glue can be inserted. [Col. 5]
Although Chuang et al. does not specifically disclose that the glue is inserted to facilitate attachment of the set of positioning elements to the bottom plate. Given that the glue facilitates attachment to the battery cells that are attached to the bottom plate 17/14/16, it would be expected that the glue would facilitate attachment of the set of positioning elements to the bottom plate. 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Morioka US 2017/0346050
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRAN QURAISHI AKHTAR whose telephone number is (571)270-7589. The examiner can normally be reached Monday-Friday 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/KIRAN AKHTAR/Examiner, Art Unit 1723